 In the Matter of FRENCH BROAD ELECTRIC MMABERSIIIP CORPORATION,EMPLOYERcuedINTERNATIONAL BRO-1 HERHOOD OF EELCTRICAL WORK-ERS, A. F. L., PETITIONERCase No. 5Ti17-R-28.-Decided October 22, 194.7Messrs. J. M. Baley, Jr.,andD. M. Robinson,of Marshall, N. C., forthe Employer.Mr. Henry F. Adair,of Charlotte, N. C., andMr. A. M. DeBruhl,of Asheville, N. C., for the Petitioner.DECISIONANDORDERUpon a petitition duly filed, hearing in this case was held at Mar-shall, North Carolina, on May 7, 1947, before Harold M. Weston, hear-ing officer.At the hearing and in its brief, the Employer moved thatthe petition herein be dismissed because of the inappropriateness ofthe requested unit.For reasons set forth in Section III,infra,themotion is hereby granted.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS or FACT1.TIIE BUSINESS OF TIIE EMPLOYERFrench Broad Electric Membership Corporation, a North Carolinacooperative with its principal office in Marshall, North Carolina, isengaged in the generation and distribtuion of electric power in theStates of North Carolina and Tennessee.' It maintains offices in thetowns of Marshall, Burnsville, and Bakersville, all in the State ofNorth Carolina.'The Employer is an affiliate of the Rural Electri-fication Administration, but is entirely owned by the individuals whoconsume the power and energy which it generates and distributes.IAlthough all the power supplied by the Employer to its consumers is obtained floatwithin the State of North Carolina, 50 pei cent of this power is obtained from the CarolinaPower and Light Co, a large public utility2 It is contemplated that another office will be established shortly at Mars Hill, Nom th75 N. L. R B No. 12.CaiolinaBuinsville is only 23 miles, and Bakersville 35 miles, from Marshall86 FRENCH BROAD ELECTRIC MEMBERSHIP CORPORATION87During the year 1946 the Employer purchased copper, poles, hardware,and electrical appurtenances used in generating electric current valuedat over $131,000, of which 95 percent was purchased from the GraybarElectric Company in Asheville, North Carolina, which, in turn, pur-chased 40 percent of the material it shipped to the Employer fromsources outside the State.During the same period, the Employer soldapproximately $167,000 worth of electric power to its members, ofwhich about $88,000 or 53.3 percent represented sales to residentialconsumers, about $31,000 or 18.8 percent represented sales to industrialor large power consumers, about $3,000 or 1.8 percent represented sales.to towns for street lighting, and about $43,000 or 26.1 percent repre-sented sales to stores, churches, dairies, and other miscellaneous small'local consumers.Of the total revenue received by the Employer,$2,980.36, or 1.7 percent represented sales to residential consumersin the State of Tennessee; all other revenue was derived from con-sumers in the State of North Carolina.On all these facts, and on the entire record in the case, we find thatthe Employer is engaged in commerce within the meaning of the Na-tional Labor Relations Act.3TI. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.TIlE ALLEGED APPROPRIATE UNITThe Petitioner requests a unit confined to the Employer's Marshall,North Carolina, operations.It would include therein all mainte-nance and power house operators, ineter men and linemen, ground-men and helpers, truck drivers and construction men on line andsubstation work, the stockroom man, and the foreman, and wouldexclude therefrom, office and clerical employees, the superintendent,general manager, and Board of Directors. The Employer, while agree-ing m virtually every respect with the composition of the unit, takesthe position that the requested unit is too limited in scope and shouldbe enlarged to encompass similar employees throughout its entire sys-tem; viz, those working out of Burnsville and Bakersville.As noted above, the Employer maintains its principal office in Mar-shall,North Carolina, and two other offices, one at Burnsville, andthe other at Bakersville, North Carolina.4 The policies enunciated by3N L It B v Faiablatt, et al,306 U S 601, ^11attetof GibsonCounty Elects is Menebei-ship Go) poratvon,65 N L It B 7604The totalnumberof employees located in Mai shall in the requested categories is approximately 20 in similar categories, there aie appiotinmately 19 employees in Burnsvilleand 2 in Bakersv]Ile. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board of Directors of the Employer are effectuated by a generalmanager located in Marshall,and an assistant manager located inBurnsville.The Employer's working force, exclusive of clericals withwhom we are not here concerned,is, in effect,divided into two groups:operational employees and construction employees.The operationsgroup is headed by an engineer who supervises three hydro-electricplant operators in Marshall,three in Burnsville,a stockroom man inMarshall, and two maintenance men in Bakersville.The construc-tionsgroup is headed by two foremen,one of whom resides in Mar-shall and the other, in Burnsville.5Under each foreman is a separatecrew which is subject to call anywhere within the system.The system is rather small and is well integrated.Thusall pur-chases for the entire system are made by the Marshall office,, all finan-cial and personnel records are tabulated there,'and the pay roll ofthe Employer is kept alphabetically without designation thereon toindicate an employee's location.Furthermore,the vacation plan isformulated on the basis of a system-widegrouping,as are the promo-tio7i plan, the wage policy,and the seniority plan; all employees in thesystem have the same hours,are subject to the same general workingrules, and have similar intermediate supervision,the general managerinMarshall effectively directing the entire system of 61 employeesthrough close personal contact.And,significantly,operational em-ployees in different towns have the same immediate supervision.In support of its contention that a unit limited to the Employer'sMarshall employees would be appropriate,the Petitioner points to thefact that,when hired, a construction worker is told to "report to theMarshall gang"or "the Burnsville gang," and that theserespectivegroups of employees report daily to Marshall and Burnsvilleto starttheir work.However, it appearsthat the Employerhas its employeesreport to Burnsville,rather than to Marshall,merely to prevent un-necessarytravelingon the part of the employees who reside in Burns-ville.The Petitioner further points to the facts that three employeesremain in Burnsville at all times to operate the hydroelectric plantin that community,that both Bakersvilleemployeesare permanentlystationed there so as to afford emergency service when necessary, andthat there is very little interchange or transfer of employeesbetweenthe groups.Whilecertain work,such as plant operation,obviouslyrequires steady employment at one location,the record reveals that the,construction crews are subject to call throughout the entire system,and that, from time to time,the work of these crews overlap,resulting5No construction men are located ip Bakersvilie.9However,each branch office may make purchases amounting to less than$5 00 from itsown petty cash fund'Each branch office maintains daily records which are forwarded to the Marshall office. FRENCH BROAD ELECTRIC MEMBERSHIP CORPORATION89in their operating together.The Petitioneralsomaintainsthat thepropriety of the requested unit is shown by the Employer's mainte-nance ofseparate offices and warehouses in each of the towns in whichit operates.In this connection, testimony adduced at the hearing re-veals that the offices in Elurnsvllle and Bakersville do not function assubdivisions of the Employer's system, but are, in effect, collectingoffices and convenient places to report line trouble.There has been no history of collective bargaining among employeesof the Employer. It does appear, however, that in June 1946 the Peti-tioner sought recognition as the exclusive bargaining agent for asystem-wide unit of employees in categoriessimilar tothose involvedherein; thata cross-check wasconducted;and that the Petitionerlacked a majority among theemployeesinvolved.Under all these circumstances, including the shallsizeof the Em-ployer'soperations,the identity of immediate supervisionof opera-tional employeesthroughout the system, the similarity of hours, wages,working conditions and employees' privilegesat all offices of the Em-ployer, and the considerable contact between the construction em-ployees throughout the system, and on the entire record in the case, weare of theopinionthat the Marshall, North Carolina, unit sought bythe Petitioner is inappropriate for the purposes of collective bargain-ing.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the Petitioneris not appropriate, as found in Section III, above, we find that noquestion has arisen concerning the representation of employees of theEmployer within the meaning of Section 9 (c) of the Act.ORDERAs part of the investigation to ascertain representatives for thepurposes of collective bargaining,and upon the basis of the abovefindings of fact, and theentire record in the case,IT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of French Broad ElectricMembership Corporation, Marshall, North Carolina, filed herein byInternational Brotherhood of Electrical Workers, A.F. of L.,be, andit hereby is, dismissed.MEMBERSMURDOCKand GRAY took no part in the consideration of theabove Decision and Order.